         Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 1 of 22



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



ODED BURGER,

         Plaintiff,
                                                   No. 17-cv-12331-DLC
v.

NANCY A. BERRYHILL,
ACTING COMMISSIONER of the
SOCIAL SECURITY ADMINISTRATION

         Defendant.



                      MEMORANDUM OF OPINION AND ORDER

Cabell, U.S.M.J.

I.     INTRODUCTION

       Oded Burger moves for an order reversing a decision by the

Acting Commissioner of the Social Security (the Commissioner)

denying his application for disability insurance benefits.                     (D.

16).     The Commissioner cross moves for an order affirming her

decision.      (D. 26).     The court has jurisdiction pursuant to 42

U.S.C. § 405(g), and the consent of the parties pursuant to 28

U.S.C.     §   636(c)(2).     For   the       reasons   set   forth   below,   the

plaintiff’s motion is DENIED and the Commissioner’s motion to

affirm is GRANTED.




                                          1
         Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 2 of 22



II. PROCEDURAL HISTORY

        On June 29, 2015, the plaintiff applied for Social Security

disability     insurance    benefits   under   Title    XVI   of   the    Social

Security Act.      (D. 21: Social Security Administration (SSA) Record

of Social Security Proceedings, pgs. 181-84 [hereinafter (R. _)]).

Because Burger was only insured for disability benefits purposes

through December 31, 2014, the success of his application depended

on his being able to demonstrate that he was disabled as of that

date.     Burger alleged an earlier onset date of July 1, 2012, so

the relevant time period for purposes of his application spanned

from July 1, 2012 to December 31, 2014.                (R. 181-84).       Burger

alleged that he was unable to work due to depression, memory loss,

fatigue, sadness and despair.

        The SSA denied Burger’s application twice, once on September

2, 2015, and again following his request for reconsideration, on

December 8, 2015. (R. 83-88, 90-97).             On May 18, 2017, an ALJ

determined following an administrative hearing that Burger was not

disabled. (R. 21-33).       On September 13, 2017, the Appeals Council

denied the plaintiff’s request for review of the ALJ’S decision,

making it the final decision of the Commissioner.             (R. 1-7).      The

plaintiff then initiated this action on November 27, 2017.                   (D.

1).




                                       2
         Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 3 of 22



III. FACTS

        A.   Personal and Employment History

        Burger was born on December 15, 1954.            (R. 305).   He graduated

from college in 1977.          (Id.).        He operated his own publishing

business from 1989 to 2009, until he lost it due to the advent of

the internet and its easy access to information.                 (R. 305, 439).

In 2009, he completed a phlebotomy training course.                    (R. 305).

Since then, Burger has worked, with varying degrees of success, in

other    capacities    including    in       publishing,    as   a   salesman,    a

lifeguard, a photography teacher, and an interpreter.                  (Id.).

        B.   Relevant Medical Treatment

        In 2009, Burger attended marriage counseling with his wife.

He reported that his appetite was good and that he swam daily to

stay in shape, which helped him physically and emotionally.                      He

denied problems with attention and concentration and showed no

evidence of a thought disorder.          He also reported that his hobbies

included     art,    photography,     classical      concerts,       travel,    and

watching movies.       (R. 438-39).

        Burger reported that after his wife got sick, he became her

caretaker and took over all household chores.                    (R.    438).     A

February 2013 preventative medicine visit noted a depressed mood

and marked diminished interest.              (R. 573).

        On March 17, 2014, Dr. Rachel Haims, Burger’s primary care

physician, noted after an appointment that he displayed normal

                                         3
         Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 4 of 22



judgment and insight with full affect and appropriate mood.               (R.

346).

        On March 13, 2015, Burger saw Dr. Jonathan Smith for pain in

his elbow.      He presented as alert and oriented and reported also

that he was swimming regularly. (R. 355-56).

        On April 6, 2015, Burger saw Licensed Mental Health Counselor

(LMHC) Nancy Morse for treatment of symptoms of depression.               (R.

585).    He presented with a history of long-term untreated symptoms

of depression including sleep disturbances, repetitive negative

thoughts, and the inability to obtain or maintain employment.

(Id.).     The treatment plan included cognitive behavioral therapy

and interpersonal skill building every two weeks.             (Id.).

        On June 16, 2015, Burger saw Dr. Haims.            She reported that

Burger displayed normal judgment and insight with a depressed

affect and appropriate mood.        (R. 357-358).       Burger was started on

fluoxetine.      (Id.).

        At a follow up appointment in July 2015, Burger reported that

he had stopped taking his medication because it made him tense and

because he still felt depressed.           (R. 359).    He stated that he had

trouble concentrating, attending to tasks, and working but denied

difficulty sleeping, and had normal speech, gait, and movements.

(R. 359-361).      He also displayed normal judgment and insight with

full affect and appropriate mood.              (Id.).     He was prescribed

Wellbutrin to address his depression.           (R. 361).

                                       4
         Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 5 of 22



     On     August    10,   2015,   LMHC     Morse   completed    a   psychiatric

disorder form on Burger’s behalf.               (R. 364-66).       She prognosed

that he had major depressive disorder with the first signs and

symptoms appearing at least two years in the past.                     (R. 364).

Burger     reported    feelings     of   worthlessness,      an    inability   to

concentrate, and an inability to complete daily chores due to

forgetfulness.        (Id.).

     On August 17, 2015, Burger saw LMHC Morse.                   She noted that

Burger presented as preoccupied, depressed, impaired, and with

withdrawn interpersonal skills.              (R. 423).

     On September 14, 2015, Burger met with LMHC Morse again.                     He

appeared with no apparent distress, with normal speech, gait, and

movement, and displayed normal judgment and insight.                  (R.   420).

Morse’s notes reflected that Burger left his house most days for

at least 30 minutes and was speaking more to his adult children.

(R. 424).       She noted a slight improvement in his depression,

although he subsequently in late September felt overwhelmed by his

spouse’s health issues.        (R. 425).

     On October 12, 2015, LMHC Morse met with Burger and noted

that he appeared depressed and preoccupied but was still able to

help his spouse with the household.              (R. 426).

     On October 26, 2015, Burger reported to LMHC Morse that he

was discouraged over his inability to be productive.                  (R. 427).



                                         5
         Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 6 of 22



        On November 9, 2015,       Burger   reported that he was still

struggling to complete daily activities.            (R. 428).     His affect

was lower than usual and his new health fears were preoccupying

his thoughts.      (Id.).

        On January 19, 2016, Burger reported to Dr. Haims that he was

not sure that the Wellbutrin he was taking was helping his mood,

although his appetite had improved.         (R. 496).    Burger stated that

he was unable to work and that he had hired an attorney to help

him apply for disability following the initial rejection of his

application.      (Id.).

        On March 14, 2016, Dr. Haims wrote a letter addressed “To

whom it may concern” in which she stated that she had been treating

Burger for the past two years and that he was, in her opinion,

unable to work because of “chronic depression.”            (R. 441).

        On or about March 29, 2016, Dr. David Curtiss filled out a

mental impairment questionnaire evaluating the plaintiff’s ability

to do certain types of work or jobs.        Broadly speaking, Dr. Curtiss

noted     the   plaintiff    showed   several    signs   and    symptoms   of

depression.     He also checked off boxes indicating in the aggregate

that the plaintiff faced serious limitations in his ability to

perform many tasks underlying unskilled or semiskilled work.               (R.

441-46).




                                       6
      Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 7 of 22



     On     April    21,   2016,   LMHC   Morse     completed    a   similar

questionnaire and also rated the plaintiff as facing serious

limitations.    (R. 448-53).

     On November 16, 2016, the plaintiff saw Dr. Jay Krasner, an

internal medicine and general practice physician.               Dr. Krasner

diagnosed the plaintiff with “long-standing” major depressive

disorder and recommended that Burger contact his psychiatrist.

(R. 531).    Subsequently, Dr. Krasner wrote a letter dated December

6, 2016 and addressed “To whom it may concern” that the plaintiff

“suffers from major depressive disorder.”          (R. 527).

     On January 17, 2017, Burger saw Dr. Haims.               She noted that

his depression remained “unchanged” but noted also that he was

“managing,”    and    that   his   depression      was   “relatively    well

controlled.”    (R. 485-86).

     On January 20, 2017, LMHC Morse wrote a letter addressed “To

whom it may concern” in which she opined that Burger’s “daily

living skills have deteriorated from some short-term memory issues

and he is isolating more at this time.”           (R. 566).

     C.     Administrative Hearing

     The ALJ conducted a hearing on April 25, 2017.              (R. 42-82).

Burger testified among other things that his depression began when

his wife developed disabling nerve pain.          (R. 49).




                                     7
         Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 8 of 22



        He testified that he could drive to the grocery store and to

medical appointments and could take public transportation even

though it made him nervous to do so.          (R. 50-51).

        Burger also testified that he worked for a publishing company

in 2012 but was fired because he was unable to perform adequately.

(R. 53).      Burger felt that he was fired because of his memory

lapses and testified that his level of depression increased every

time he was fired.       (R. 54).    Burger testified that he was unable

to pay his taxes and bills and was also unable to care for his

wife.     (R. 59).

         At the conclusion of the testimony, the ALJ asked the

vocational expert (VE) the following hypothetical:

             Assume an individual of 57 years of age, at
             the alleged onset date, no 62, with a college
             education, and a past work history of the
             claimant’s.   These limitations are based on
             Exhibit 3A, the disability determination
             explanation in this case. Assume further, a
             light exertional level with the following
             limitations.      Lift,   carry   20   pounds
             occasionally,    ten    pounds    frequently,
             stand/walk six hours, sit is six hours,
             there’s an unlimited push/pull, and no other
             limitations prior to the date last insured of
             December 31, 2014. Could such an individual
             perform the claimant’s past relevant work?

(R. 78).      The VE answered affirmatively and testified that there

were among other things 97,000 jobs in the United States economy

for publishing.      (R. 79).    The VE also testified that other light

unskilled level jobs available to the claimant included hand


                                       8
         Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 9 of 22



packing     positions    (170,000),   marker   positions    (165,000),    and

assembler positions (140,000).         (R. 79-80).

     The ALJ amended the hypothetical to include a restriction

based on LMHC Morse’s treatment of the plaintiff.             The ALJ asked

the VE to assume that the individual would be unable to attend

full time work on a regular basis and would be absent four days

per month and asked if such an individual could perform the

claimant’s past relevant work.         The VE testified that there would

not be any work available for such an individual in a competitive

environment.        (R. 80).

     The claimant’s attorney posed another hypothetical based on

Dr. Curtiss’s reports to include limitations on a person’s ability

to accept instructions, to respond appropriately to criticism from

supervisors, to get along with co-workers and peers, and to likely

to be off task for 15 percent of the work day. (R. 80-81).                The

vocational expert indicated that the hypothetical person would not

be able to perform any of the jobs previously listed.             (R. 81).

     Following the administrative hearing, on April 15, 2017, the

plaintiff’s wife submitted a letter to the ALJ on her husband’s

behalf.     (R. 304).     She stated her husband struggled with daily

tasks such and had been unable to support them for the last 10

years.     (Id.).




                                       9
        Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 10 of 22



        D.   The ALJ’s Findings

        On May 18, 2017, the ALJ found that the plaintiff had not

proven a disability.            The ALJ noted that in order to be eligible

for benefits the plaintiff needed to show that he was disabled as

of the date last insured, that is, December 31, 2014.                         The ALJ

found that the plaintiff had not shown a disability at any time

from July 1, 2012, the alleged onset date, through December 31,

2014.    (Id.).

        In reaching this determination, the ALJ followed the five-

step evaluation process used to evaluate disability claims.                          See

Seavey v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001).                      Step one asks

whether the applicant is engaged in substantial gainful work

activity.     If so, the application is denied.              20 C.F.R. § 416.920.

Step two asks if the applicant has, or has had within the relevant

time    period,      a    severe     medically       determinable      impairment     or

combination       of      impairments,        that    is,   an    impairment        that

significantly limits the applicant’s physical or mental ability to

do basic work activities.            Id.      If not, the application is denied.

Id.    If so, however, one proceeds to step three, which asks whether

the    severe   impairment         meets      or   equals   one   of    the   “listed”

impairments     in       the   Social    Security     regulation.        If   so,   the

applicant is disabled.             Id.     If not, one proceeds to step four,

which    requires        assessing      the   applicant’s    residual      functional

capacity (RFC).          Id.   If the applicant’s RFC indicates that he can

                                              10
        Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 11 of 22



still perform past relevant work, the application is denied.                               Id.

If not, one proceeds to step five, which asks if the applicant,

given his RFC, education, age and work experience is unable to do

any other work.             If he cannot, the application is granted.                   Id.

       In   this         case,     the    ALJ   determined      at   step    two    that   the

plaintiff was not entitled to disability benefits.                           Specifically,

the ALJ first determined at step one that the plaintiff had not

engaged in substantial gainful activity since the alleged onset

date of July 1, 2012 through his date last insured.                                  (R. 26).

Moving then to step two, the ALJ found that Burger suffered from

a     number        of     medically       determinable        impairments,        including

depression with alleged fatigue and memory loss as well as left

shoulder tendinopathy.1                  (Id.).    However, the ALJ determined that

the    plaintiff’s          impairments         did    not    significantly        limit   his

ability        to        perform     basic      work-related         activities      for   12

consecutive months and for that reason found that he did not have

a severe impairment or combination of impairments.                           (R. 29).

       In reaching this determination, the ALJ began by explaining

that    the     phrase       basic       work-related        activities     refers    to   the

abilities and aptitudes necessary to do most jobs, and noted that

such activities include:                  (1) physical functions such as walking,



1 The plaintiff does not take issue with the ALJ’s determination that his left
shoulder tendinopathy did not constitute a severe impairment. The court
therefore focuses on the ALJ’s treatment of the plaintiff’s alleged
depression.

                                                  11
     Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 12 of 22



standing, sitting, lifting, pushing, pulling, reaching, carrying,

or handling; (2) capacities for seeing, hearing and speaking; (3)

understanding, carrying out, and remembering simple instructions;

(4) use of judgment; (5) responding appropriately to supervision,

co-workers, and usual work situations; and (6) dealing with changes

in a routine work setting.       (R. 29).

     In determining that Burger did not have an impairment that

significantly   limited    his     ability     to    perform    basic    work

activities, the ALJ first considered whether the plaintiff had an

impairment that could be expected to produce the symptoms about

which he complained.       Then, for any such impairment, the ALJ

evaluated the symptoms to determine the extent to which they

limited   plaintiff’s      functional        limitations,       basing     the

determination   on   the   objective     medical     evidence     and    where

appropriate other evidence in the record.           (Id.).

     In applying those considerations here, the ALJ found that the

plaintiff did have medically determinable impairments that could

have been reasonably expected to produce his alleged symptoms.

However, the ALJ found that the plaintiff’s statements concerning

the intensity, persistence and limiting effects of these symptoms

was not entirely consistent with the medical evidence and other

evidence in the record.     (R. 30).        In particular, the ALJ found

that although the plaintiff alleged that he was unable to work

prior to December 31, 2014 due to depression and his shoulder, he

                                    12
     Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 13 of 22



alleged that his impairments adversely impacted his ability to

work to a “considerably more restricted degree than what [was]

established by the medical evidence.”         (R. 30).      The ALJ found

that the plaintiff’s limitations were “self-imposed restrictions”

not supported by the medical evidence and found further that some

of the limitations were inconsistent with some of the plaintiff’s

own actions.    (Id.).

     The ALJ noted among other things that the plaintiff swam on

a daily basis, resided with a disabled spouse, worked briefly as

a lifeguard, worked after his onset date in the publishing field,

never required hospitalization, was on medication prescribed by a

primary care physician, was only seen by a marriage counselor prior

to the date last insured and only began formal counseling after

his date last insured, recently sold his family home, walked his

dog, drove around town, used public transportation and even planned

to do so after his hearing, maintained his own care, appeared for

the hearing well-groomed, and was able to handle the stress of

testifying at the hearing.      (Id.).

     Based on the foregoing, the ALJ determined that, given all

the things the plaintiff was able to do, his symptoms no more than

minimally     affected   his   ability   to   engage   in    work-related

activities.    The ALJ thus found the alleged impairments to be non-

severe through the date last insured, that is, December 31, 2014.

(R. 30-31).

                                   13
       Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 14 of 22



       The ALJ indicated that she considered several sources in

reaching her conclusion.      She noted that state agency consultants

who were consulted did not render an opinion regarding Burger’s

disability because there was insufficient evidence to establish

the existence of a severe impairment.            (R. 31).

       The ALJ also considered the “To whom it may concern” letters

from LMHC Morse and Drs. Haims and Curtiss, and Dr. Krasner’s

letter suggesting that the plaintiff had symptoms that made it

difficult for him to work, but gave the letters little weight

because they opined on the ultimate question of disability, a

determination left for the Commissioner.            The ALJ also noted that

the record did not contain evidence from these providers on or

before the date last insured establishing disabling symptoms.                The

ALJ acknowledged that these providers generally suggested that the

plaintiff’s depression has been long term but noted that the

plaintiff did not begin receiving formal therapy until after his

date last insured.

       The ALJ in addition considered the “paragraph B” criteria,

that is, the four broad areas of mental functioning set out in the

disability regulations for evaluating mental disorders and in

section 12.00C of the Listing of Impairments.             See 20 C.F.R. Part

404,   Subpart   P,   Appendix   1.        The   first   functional   area   is

understanding, remembering, or applying information.              The second

functional area is interacting with others.              The third functional

                                      14
     Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 15 of 22



area is concentrating, persisting or maintaining pace, and the

fourth functional area is adapting or managing oneself.

     The ALJ found that the plaintiff had no limitations in any of

these areas.   Among other things, the ALJ noted that the plaintiff

was fully oriented when his primary care providers conducted mental

status    examinations     (first   functional   area),   could   tolerate

interaction with the general public and co-workers and supervisors

(second functional area), was able prior to his date last insured

to sustain sufficient focus to perform and complete work timely

for two hours at a time for eight hours a day and 40 hours a week,

and able more recently to sell his home, navigate the public

transportation system and care for a pet and his disabled spouse

(third functional area), and could cope with changes in work

routines and settings (fourth functional area).              Because the

plaintiff’s impairments caused no more than “mild” limitations in

any of the functional areas, they were non-severe within the

meaning of the pertinent regulations. 20 C.F.R. § 404.1520a(d)(1).

     Based on the foregoing, the ALJ determined that the plaintiff

was not suffering under a disability from July 1, 2012 through

December 31, 2014.       (R. 32).

     E.     Post decision events

     Following the ALJ’s decision, Burger tried unsuccessfully to

present additional evidence to the Appeals Council to press his

case and obtain review of the ALJ’s decision.         (R. 180).

                                     15
     Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 16 of 22



     Burger proffered a letter from Dr. Haims dated March 14, 2016,

and a letter from Dr. Peter Yaffe dated February 9, 2016, but the

Appeals Council noted that these letters were already in evidence

and therefore did not consider them.      (R. 2).

  Burger also submitted letters from Drs. Curtiss (June 7, 2017),

LMHC Morse (July 10, 2017) and Dr. Haims (August 14, 2017), all

supporting the notion that Burger suffered from depression and was

unable to work.    The Appeals Council noted that the evidence did

not relate to the relevant time period from Burger’s alleged onset

date through his date last insured, that is, July 1, 2012 through

December 31, 2014, and concluded that the evidence therefore did

not affect the ALJ’s decision.     (Id.).

IV. DISCUSSION

     A.    Standard of Review

     Review   of   the   Commissioner's   decision   on   disability   is

limited.   The court may enter a judgment “affirming, modifying, or

reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing,” however, the

Commissioner's factual findings are treated as conclusive so long

as they are “supported by substantial evidence.”            42 U.S.C. §

405(g).    Thus, if “a reasonable mind, reviewing the evidence in

the record as a whole, could accept it as adequate to support his

conclusion” the decision must be upheld.      Ortiz v. Sec'y of Health



                                   16
     Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 17 of 22



& Human Servs., 955 F.2d 765, 769 (1st Cir. 1991) (per curiam)

(citation omitted).

     B.      Analysis

     Construing his pleadings most liberally, Burger advances two

arguments.     He argues as a threshold matter that the Appeals

Council erred when it refused to review the evidence he submitted

outside of the administrative hearing.       Burger contends that this

evidence was critical because it supported his contention that his

depression-related disability had prevented him from working for

the last ten years.     As noted, the Appeals Council declined to

consider the letters from various health care providers because it

found that the evidence was either duplicative of evidence already

in the record or was not germane because it did not bear on whether

the plaintiff suffered from a disability at any point during the

relevant time period of July 1, 2012 to December 31, 2014.

     This court finds no basis to question the Appeals Council’s

treatment of the offered evidence.      The Appeals Council’s decision

to decline review “is only reviewable to the extent that it rests

on an “explicit mistake of law or other egregious error.”              Saenz

v. Colvin, 61 F. Supp. 3d 195, 205 (D. Mass. 2014).         “This avenue

of review has been described as ‘exceedingly narrow.’”           Kirby v.

Astrue, No. C.A. 07-42a, 2008 WL 2787926, at *10 (D.R.I. July 17,

2008).

     The plaintiff has not identified a law requiring the Appeals

                                   17
        Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 18 of 22



Council to consider the materials or articulated how their refusal

to accept the materials would be so egregiously erroneous as to

warrant reversal.       Nor could he; the Appeals Council logically

cannot be faulted for declining evidence that was either already

in the record or that was facially not relevant where it related

to a non-critical time period.              The court finds therefore that

there is no basis to review the Appeals Council’s decision to

decline to consider the supplemental evidence offered by the

plaintiff.

        That being said, Burger’s principal motivation in submitting

the supplemental evidence to the Appeals Council appears to be to

argue that the ALJ got it wrong, and that the evidence in the

record demonstrated that he was suffering from a disability during

the relevant time period.          In that regard, the plaintiff contends

that the three letters from his treatment providers in 2017

“clearly demonstrate [his] case in 2014, while he was insured” for

disability benefits.        (D. 1).    The letters unquestionably support

this assertion:       Dr. Haims wrote that the plaintiff “has likely

suffered from depression for the past ten years, which interfered

with his ability to maintain employment; Dr. Curtiss wrote that

“[h]e has been unable to be gainfully employed for more than a

decade [and] I feel he should be qualified for disability due to

his severe depression and his family situation;” and LMHC Morse

wrote    that   she   had   been   treating    the   plaintiff   for   chronic

                                       18
       Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 19 of 22



depression since April 2015 and assessed that “his depression had

been going on for several years” before that.”            (Id.).

       However, the existence of letters from providers opining on

the existence of a disability does not conflate with an automatic

finding of disability.        Even accepting that the letters taken

together have some force, there is no basis to conclude that the

ALJ erred.      Although the letters themselves were never placed

before the ALJ, their underlying message, that the plaintiff had

been   suffering   from   depression      for   some   time,   was.     As   the

Commissioner points out, the ALJ considered a similarly themed

March 2016 letter from Dr. Haims in which she wrote that the

plaintiff had been her patient “for the past two years,” that she

was “treating him with medication for depression,” and that he was

“unable to work” because of his “chronic depression.”                 (R. 441).

Similarly, LMHC Morse completed a mental impairment questionnaire

in which she wrote that the plaintiff came to see her at his

family’s urging “after suffering from, depression that has been

going on for over 2 years” and that “has interfered with getting

and maintaining work as well as daily functioning.”              (R. 448).

       Moreover, and to be clear, the determination as to whether an

applicant is or is not disabled is ultimately left to the ALJ to

make and the ALJ is not required to give any special significance

to the status of a physician as treating or non-treating in

weighing an opinion.      See 20 C.F.R. §§ 404.1527(e); 404.1545 and

                                     19
     Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 20 of 22



404.1546.    Accordingly, the ALJ would never have been obliged to

summarily accept the providers’ opinions and give them controlling

weight.

     Regardless, an ALJ must “always consider the medical opinions

in [the] case record.”       20 C.F.R. § 416.927(b).          A treating

physician’s opinion is generally entitled to controlling weight

but the ALJ may discount that weight where it is inconsistent with

other substantial evidence in the record, including treatment

notes and evaluations by examining and non-examining physicians.

Arruda v. Barnhart, 314 F. Supp. 2d 52, 72 (D. Mass. 2004).            Where

controlling weight is not given to a treating source opinion, the

ALJ must consider several factors in determining the weight granted

to an opinion, including the length of treatment relationship and

frequency of examination, the nature and extent of the treatment

relationship, and the consistency of the opinion with the record

as a whole.    20 C.F.R. § 416.927(c).      An ALJ is not required to

expressly mention each of these factors in the final decision.

McNelley v. Colvin, No. 15-1971, 2016 WL 2941714, at *2 (1st Cir.

2016).    Rather, an ALJ need only provide “good reasons” for giving

little weight to a treating source’s medical opinion.         See id. at

*1 (quoting 20 C.F.R. § 416.927(c)(2)) (internal quotation marks

omitted).

     The ALJ satisfied her burden here.        As she stated, there is

limited medical evidence in the record of Burger’s depression for

                                   20
        Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 21 of 22



the relevant period, and that limited medical evidence is moreover

not consistent with the severity of the disabling symptoms reported

in the letters submitted by his treatment providers.                   Thus, the

medical    records     for   the   relevant   period    do    not    support   the

plaintiff's argument that he had a severe impairment preventing

him from working.

      The ALJ specifically considered the opinions expressed by the

plaintiff’s treating physicians and found that they were entitled

to little weight because, prior to the date last insured, Burger’s

ability to carry out activities of daily living were reasonably

intact.    (R. 31).     He was fully oriented, his judgment and insight

were within normal limits, and his mental status examinations did

not suggest substantial difficulties with memory.                   The plaintiff

was also able to drive around town and use public transportation

as well as care for a pet and provide care for his wife.

      Against this backdrop, there is no basis to find that the ALJ

erred in discounting opinions where they were not consistent with

the medical evidence before the date last insured.

  II.     CONCLUSION

      For the foregoing reasons, the plaintiff’s Motion Reversing

the   Commissioner’s         Decision   (D.   16)      is    DENIED,    and    the

Commissioner’s Motion for an Order Affirming Her Final Decision

(D. 21) is GRANTED.



                                        21
     Case 1:17-cv-12331-DLC Document 31 Filed 03/31/19 Page 22 of 22



SO ORDERED.




                                        /s/ Donald L. Cabell
                                        DONALD L. CABELL, U.S.M.J.
DATED: March 31, 2019




                                   22
